DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/3/2021 that has been entered, wherein claims 1-10 are pending.
Specification
The objection to the title is withdrawn in light of applicant’s amendment of 12/3/2021.
The objection to the disclosure is withdrawn in light of applicant’s amendment of 12/3/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3-5, 7 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) of record in view of Lee et al. (US 2016/0079334 A1) herein Lee ’34.
Regarding claim 1, Takagi teaches a display panel(Fig. 10), comprising: 
a substrate(10), comprising a display area(242); 
a signal line layer(24, 21, ¶0080), positioned above the substrate(10), the signal line layer(24, 21, ¶0080) having an edge(please see examiner annotated Fig. 11) on an edge of the display area(242); 
an insulating layer(11a, ¶0037), covering [a bottom of] the signal line layer(24, 21, ¶0080), the insulating layer(11a, ¶0037) having an edge on an edge of the signal line layer(24, 21, ¶0080)
a matrix substrate layer(22, ¶0081), positioned above the insulating layer(11a, ¶0037);
a light emitting layer(15, 16, 17, 25, ¶0080-81), positioned above the matrix substrate layer(22, ¶0081), the light emitting layer(15, 16, 17, 25, ¶0080-81) comprising a plurality of organic lighting devices(16, 17, 25, ¶0080-81) arranged with[in] spaces [of layer 15] and 
a via(22b, ¶0081), pass through the organic lighting devices(16, 17, 25, ¶0080-81) and matrix substrate layer(22, ¶0081) from a cathode layer(25, ¶0108) of the organic lighting devices(16, 17, 25, ¶0080-81) to a surface of the signal line layer(24, 21, ¶0080).

    PNG
    media_image1.png
    420
    661
    media_image1.png
    Greyscale

Takagi is silent in regards to the via(22b, ¶0081), pass through the insulating layer.

Lee ‘34 teaches a display panel(Fig. 4) wherein the via(134, ¶0084), pass through the insulating layer(113, ¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takagi, so that the via, pass through the insulating layer, as taught by Lee ‘34, in order to protect the driving transistor and signal supply line layer(¶0069).

The limitation of “pasted” is considered to be a process limitation that does not affect the structure of the final device. Takagi, in view of Lee ‘34, teaches the signal line layer(24, 21, ¶0080) having an edge on an edge of the display area(242); the insulating layer(22, ¶0081) having an edge on an edge of the signal line layer(24, 21, ¶0080).  

Regarding claim 3, Takagi teaches the display panel of claim 1, wherein each of the organic lighting devices(16, 17, 25, ¶0080-81) comprises stacked a hole inject layer(16, ¶0045), a hole transport layer(16, ¶0045), an electroluminescent layer(16, ¶0045), an electron transport layer(16, ¶0045), and an electron inject layer(¶0047); wherein the cathode layer(25, ¶0108) is positioned above the electron injection layer(¶0047).

Regarding claim 4, Takagi teaches the display panel of claim 1, wherein the insulating layer(11a, ¶0037) is manufactured with inorganic insulating material comprising one or a combination of silicon oxide, silicon nitride, and silicon oxynitride(¶0037, SiO2).

Regarding claim 5, Takagi teaches the display panel of claim 1, wherein the via(22b, ¶0081) is filled by a conductive material(conductive material of 25, ¶0082) and the organic lighting devices(16, 17, 25, ¶0080-81) are electrically connected to the signal line layer(24, 21, ¶0080) through the conductive material(conductive material of 25, ¶0082).

Regarding claim 7, Takagi teaches the display panel of claim 1, wherein the display panel further comprises a packaging film layer(20, ¶0073) covering the light emitting layer(15, 16, 17, 25, ¶0080-81), and an edge of the packaging film layer(20, ¶0073) is pasted(via adhesive layer 31, ¶0073) on the edge of the display area(110, Fig. 12).

Regarding claim 10, Takagi teaches a display device(Fig. 15), comprising a display panel of claim 1(¶0098, please see claim 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) of record and Lee et al. (US 2016/0079334 A1) herein Lee ’34 as applied to claim 1 above, further in view of Yasukawa et al. (US 2019/0013372 A1) of record and Wei et al. (US2019/0081240 A1) of record.
Regarding claim 2, Takagi, in view of Lee ’34, teaches the display panel of claim 1, but is silent in regards to a shape of a cross section of the via(22b, ¶0081) comprises a rectangular, a half circle, or a trapezoid and a maximum width of the via(22b, ¶0081) is less than or equal to 150 microns.

Yasukawa teaches a display panel(Fig. 5) wherein a cross section of the via(122, ¶0060) comprises a rectangular(Fig. 7, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Takagi and Yasukawa are silent in regards to a maximum width of the via(22b, ¶0081) is less than or equal to 150 microns.

Wei teaches a display panel(Fig. 2) wherein a maximum width of the via(212, ¶0050) is less than or equal to 150 microns(¶0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takagi so that maximum width of the via is less than or equal to 150 microns, as taught by Wei, so that the effective control of voltage of the OLED device and uniform brightness of pixels of the OLED device are assured(¶0052).

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) of record and Lee et al. (US 2016/0079334 A1) herein Lee ’34 as applied to claim 1 above, further in view of Lee et al. (US 2013/0153939 A1) herein Lee ‘39 .
Regarding claim 6, Takagi, in view of Lee ’34, teaches the display panel of claim 5, but is silent in regards to the conductive material(conductive material of 25, ¶0082) comprises one or a combination of silver, copper, or low temperature polysilicon.

.
Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) in view of Lee et al. (US 2016/0079334 A1) herein Lee ’34, Yasukawa et al. (US 2019/0013372 A1) of record and Lee et al. (US 2013/0153939 A1) of record, herein Lee ‘39.
Regarding claim 8, Takagi teaches a manufacturing method of a display panel(Fig. 10), the manufacturing method comprising: 
providing a substrate(10) comprising a display area(242); 
forming a signal line layer(24, 21, ¶0080) above the substrate(10), wherein an edge of the signal line layer(24, 21, ¶0080) is on an edge of the display area(242); 
forming an insulating layer(11a, ¶0037); 
forming a matrix substrate layer(22, ¶0081) above the insulating layer(11a, ¶0037),
forming a light emitting layer(15, 16, 17, 25, ¶0080-81) above the matrix substrate layer(22, ¶0081), the light emitting layer(15, 16, 17, 25, ¶0080-81) comprising a plurality of organic lighting devices(16, 17, 25, ¶0080-81) arranged with[in] spaces [of layer 15]; and 


Takagi is silent in regards to an edge of the signal line layer(24, 21, ¶0080) is pasted on an edge of the display area(242), forming an insulating layer(11a, ¶0037) above the signal line layer(24, 21, ¶0080), wherein the insulating layer(11a, ¶0037) extends to a boundary of the display area(242) and a side frame area(please see examiner annotated Fig. 11), etching the display panel having the light emitting layer(15, 16, 17, 25, ¶0080-81) to form a via(22b, ¶0081) and via(22b, ¶0081) passing through the insulating layer(11a, ¶0037).

Lee ‘34 teaches a manufacturing method of a display panel(Fig. 4) comprising forming an insulating layer(113, ¶0069) above the signal line layer(151, 141, ¶0070), the via(134, ¶0084) passing through the insulating layer(113, ¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takagi, to include forming an insulating layer above the signal line layer and the via passing through the insulating layer, as taught by Lee ‘34, in order to protect the driving transistor and signal supply line layer(¶0069).



Yasukawa teaches a manufacturing method of a display panel(Fig. 5) wherein the insulating layer(92, 98, ¶0059) extends to a boundary of the display area(42) and a side frame area(46) and etching(¶0060) the display panel having the light emitting layer(112, 6A, 6B, ¶0058) to form a via(122, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takagi, so that wherein the insulating layer extends to a boundary of the display area and a side frame area  and etching the display panel having the light emitting layer to form a via  as taught by Yasukawa, in order to reduce the possibility of peel-off(¶0065).

Takagi, Lee ‘34 and Yasukawa are silent in regards to an edge of the signal line layer(24, 21, ¶0080) is pasted on an edge of the display area(242).

Lee ’39 teaches a display panel(Fig. 8d) wherein an edge of the signal line layer(250, 240, ¶0058) is pasted(via metal paste 721, ¶0099) on an edge of the display area. It 

Regarding claim 9, Takagi teaches the manufacturing method of claim 8, further comprising: 
filling the via(22b, ¶0081) with a conductive material(conductive material of 25, ¶0082) after the via(22b, ¶0081) is formed(¶0081).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892